Opinion issued June 20, 2002





 

 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00380-CR
____________

JESSE LEE DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 886061



MEMORANDUM  OPINION
	Appellant was charged with aggravated sexual assault, and entered into a
plea bargain agreement with the State in which the State would recommend that
punishment be assessed at 15 years confinement.  Appellant signed a written waiver
of his right to appeal if the trial court accepted the plea bargain agreement. 
	Appellant pleaded no contest, and the trial court followed the plea bargain
agreement in assessing punishment.  Despite having waived the right to appeal,
appellant filed a notice of appeal.  We hold the appeal must be dismissed.  See Buck
v. State, 45 S.W.3d 275, 278 (Tex. App.--Houston [1st Dist.] 2001, no pet.); see also
Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Bushnell v. State,
975 S.W.2d 641, 642-44 (Tex. App.--Houston [14th Dist.] 1998, pet. ref'd); Littleton
v. State, 33 S.W.3d 41, 43 (Tex. App.--Texarkana 2000, pet. ref'd).
	Accordingly, we order the appeal dismissed.
	All pending motions are denied as moot.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Hedges and Nuchia.

Do not publish.  Tex. R. App. P. 47.